Name: Commission Regulation (EEC) No 409/76 of 23 February 1976 establishing Community methods for the determination of the moisture content of raw tobacco
 Type: Regulation
 Subject Matter: plant product;  consumption
 Date Published: nan

 No L 50/8 Official Journal of the European Communities 26 . 2 . 76 COMMISSION REGULATION (EEC) No 409/76 of 23 February 1976 establishing Community methods for the determination of the moisture content of raw tobacco Whereas two such methods which have so far been the subject of scientific studies at Community level have very similar qualities and provide valid results which are comparable ; whereas these two methods should therefore be adopted , without prejudice to the future adoption of other methods which are the subject of similar studies and which give comparable results ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Raw Tobacco , HAS ADOPTED THIS REGULATION : Article 1 1 . Determination of the moisture content of tobacco for the purpose of calculating the net weight as referred to in Article 1 1 of Regulation (EEC) No 1726/70 and in Article 6(1 ) of Regulation (EEC) No 1727/70 and which is fixed in Annex IV to the latter Regulation shall be carried out in accordance with one or other of the two methods now accepted and described in Annex I to this Regulation . 2 . The method to be used for taking samples for use in one or other of the two said methods shall be that described in Annex II hereto . Article 2 This Regulation shall apply with effect from the 1976 harvest . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by the Act of Accession (2 ), and in particular the first subparagraph of Article 3 (3) and Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 1727/70 of 25 August 1970 on intervention procedure for raw tobacco (3 ), as last amended by Regulation (EEC) No 408/76 (4 ), fixes the moisture content to be taken into consideration for determining the net weight of leaf tobacco and of baled tobacco ; Whereas Commission Regulation (EEC) No 1726/70 of 25 August 1970 on the procedure for granting the premium for leaf tobacco (5 ), as last amended by Regu ­ lation (EEC) No 408/76 , refers to the same moisture content as a basis for determining the net weight of tobacco in respect of which a premium has been applied for ; Whereas , in order to ensure the uniform application of the rules relating to the common organization of the market in tobacco , Article 1 a ( 1 ) of Commission Regulation (EEC) No 1726/70 provides that the Commission shall establish one or more Community methods for the determination of the moisture content of raw tobacco ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 Febr &gt; ary 1976 . For the Commission P.J. LARDINOIS Member of the Commission (!) OJ No L 94 , 28 . 4 . 1970 , p. 1 . ( 2 ) OJ No L 73 , 27 . 3 . 1972 , p. 14 . ( 3 ) OJ No L 191 , 27 . 8 . 1970 , p. 5 . ( 4 ) See page 6 of this Official Journal . ( 5 ) OJ No L 191 , 27 . 8 . 1970 , " p. 1 . 26 . 2 . 76 Official Journal of the European Communities No L 50/9 ANNEX I COMMUNITY METHODS FOR THE DETERMINATION OF THE MOISTURE CONTENT OF RAW TOBACCO A. Beaudesson method 1 . Apparatus Beaudessen EM 10 drying oven : a warm air electric drier in which the air is passed over the sample to be dried by forced convection by means of a special ventilation fan . The moisture content is determined by weighing before and after drying, the balance being calibrated in such a way that the reading given by the 10 g quantity used corresponds directly to the mois ­ ture content value in % (per cent). 2. Procedure A 10 g quantity is weighed out in a pan with a perforated base and then put into the drying column, where it is supported by a spiral ring. The oven is turned on for five minutes , during which time the warm air causes the sample to dry at a temperature of about 100 °C . At the end of five minutes , an automatic timer stops the process . The temperature of the air at the end of the drying process is recorded from a built-in thermometer . The sample is weighed, and its moisture content is read directly and corrected if necessary by the addition or subtrac ­ tion of tenths of a per cent according to the temperature reading, using the scale provided with the apparatus . B. Brabender method 1 . Apparatus Brabender oven : an electric drier consisting of a thermostated cylindrical chamber, ventilated by forced convection , into which are simultaneously placed 10 metal pans , each containing 10 g of tobacco . These pans are put onto a table , which can be rotated by means of a central handwheel into 10 different positions , allowing each of the pans , after drying, to be placed in a position where it can be weighed within the apparatus : a system of levers allows each of the pans to be placed successively on the arm of a built-in balance, without the necessity of removing the samples from the chamber . The balance has an optical read-out scale , and gives a direct reading for the moisture content . A second balance is attached to the apparatus , this being used only to weigh out the initial quantities . 2 . Procedure The thermostat is set at 110 °C . The chamber is set to preheat : minimum period 15 minutes . Ten 10 g quantities are weighed out . The oven is filled . The samples are dried for 50 minutes . Weights for determination of the gross moisture contents are read . No L 50/ 10 Official Journal of the European Communities 26. 2 . 76 ANNEX II SAMPLING The following is the procedure to be followed for the sampling of leaf tobacco for determination of their moisture content : 1 . Selection of samples Select from each bale , a number of leaves proportional to its weight. The number of leaves selected should be sufficient to be properly representative of the bale as a whole . The sample must include equal quantities of leaf from the outside of the bale , leaf from the centre , and leaf from a position intermediate between these . 2 . Homogenization All the leaves selected are mixed together in a plastic bag, and several kilogrammes of them are chopped up (cutting width 0-4/2 mm). 3 . Sub-sampling After chopping, mix the chopped leaves thoroughly and withdraw a representative sample . 4 . Measurement Measurements must be carried out on the whole of this reduced sample , and precautions should be taken to ensure that :  no variations in moisture content occur (air- and water-tight bag or container),  the homogeneity of the sample is not affected by loss of fragments during removal from the bag or chopping.